Citation Nr: 0009666	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-30 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches, as due 
to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, either as 
an undiagnosed illness, or diagnosed as a somatoform pain 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for epididymitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for residual scarring, 
right index finger.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from August 1988 to December 1994, 
and he served in the Southwest Asian Theater of operations 
during the Persian Gulf War in 1991.

This matter originated from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Thereafter, the case was 
administratively transferred to the RO in New Orleans, 
Louisiana.  That is the certifying RO.

This case was remanded by the Board in January 1999 for 
additional development, and has now been returned to the 
Board for adjudication.  These remain the only issues 
developed for appellate review.

As noted in the remand, service connection for a cervical 
strain with headaches has been granted.  To the extent the 
veteran has headaches associated with the cervical strain, 
they should be considered in rating that disorder, or there 
may be an issue of entitlement to a separate compensable 
rating for headaches for consideration.  Consideration herein 
will be with reference to whether there is a separate basis 
to grant service connection for headaches, as contended in 
this appeal.  For convenience purposes, this is characterized 
as service connection for headaches, even though it is 
contemplated that it is for other than the headaches for 
which service connection has previously been granted.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of headaches (other than 
related to the cervical spinal pathology), or a fatigue 
disorder.

3.  The veteran has not presented any competent evidence of a 
relationship between any current headache, or fatigue 
disorder and an undiagnosed illness as a result of service in 
the Southwest Asian Theater.

4.  A somatoform pain disorder is not currently shown based 
on the clinical evidence of record.

5.  The veteran's service medical records show treatment for 
a low back disorder, a right knee disorder, and, 
epididymitis.

6.  Residuals of a low back injury, right knee injury, and, 
or epididymitis are not currently shown based on the evidence 
submitted for the record.

7.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of sinusitis.

8.  Chronic sinusitis is not currently shown based on the 
evidence submitted for the record.

9.  Scarring of the right index finger was unequivocally 
shown to have been pre-existed the veteran's entrance into 
active duty.

10.  The veteran's service medical records do not contain any 
complaints, or treatment of a right index finger disability, 
or evidence that a right index finger disability underwent a 
permanent increase in severity during service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
headaches due to an undiagnosed illness, as a result of 
service in the Southwest Asian Theater pursuant to 38 C.F.R. 
§ 3.317 is not well grounded.  38 U.S.C.A. § 5107 (West 1991; 
38 C.F.R. § 3.303 (1999).

2.  The claim for entitlement to service connection for 
fatigue due to an undiagnosed illness, as a result of service 
in the Southwest Asian Theater pursuant to 38 C.F.R. § 3.317, 
or diagnosed as a somatoform pain disorder, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  The claims of entitlement to service connection for a low 
back disorder; right knee disorder; and, or epididymitis are 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).

4.  The claim for entitlement to service connection for 
chronic sinusitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

5. Scarring, right index finger clearly and unmistakably pre-
existed service and was not aggravated by active duty 
service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or for aggravation of a preexisting injury, or 
disorder by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  If a claim is well 
grounded, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Black v. Brown, 10 Vet. App. 279 (1997).  The 
duty to assist under 38 U.S.C.A. § 5107(a) is triggered only 
after a well-grounded claim is submitted.  See Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996); Peters v. Brown, 6 Vet. 
App. 540, 546 (1994). Evidentiary assertions by the person 
who submits a claim must be accepted as true for the purposes 
of determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19 (1993).  Where the determinative issue is factual 
rather than medical in nature, competent lay testimony may 
constitute sufficient evidence to well ground the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).


Service Medical Records.

The service medical records, including service in Southwest 
Asia, reveal no evidence of complaints, symptomatology, or 
findings with respect to the veteran's claims of a headache 
disorder, fatigue disorder, or sinusitis.  Although the 
records note the veteran had sinus congestion in February 
1993, this was only one of the symptoms reported as part of 
an overall condition diagnosed as viral pharyngitis.  There 
is no treatment record, or diagnosis of chronic sinusitis of 
record. 

In the same February 1993 medical record, he reported hurting 
his right knee during physical training.  He reported that 
every now and then the knee would catch.  Running caused 
pain, and the knee felt like it was side twisting.  The 
examiner noted slight tenderness, but otherwise found the 
knee to be within normal limits, with no edema, ecchymosis, 
patella grind, and a negative McMurray sign.  In a 1993 
examination, he reported a history of injuring the right knee 
and neck in a vehicle accident in Saudi Arabia in 1991.  
However, in his separation examination in August 1994, he did 
not indicate any right knee complaints.  (The Board notes no 
lower back complaints.  His complaints instead centered on 
the cervical spine.)

Finally, the service medical records reveals that he was 
diagnosed and treated in May 1991 for epididymitis which 
resolved with treatment.  There were no further complaints or 
treatments during service.

The separation examination in August 1994, was silent 
regarding any complaints of a fatigue disorder, low back 
disorder, right knee disorder, epididymitis, and, sinusitis. 
The veteran reported a 1991 vehicle accident, in which he 
spent 3 days in the hospital with neck problems and headaches 
secondary to his cervical spine disorder.  He also noted a 
cyst removed from his right index finger when he was 17 years 
old.  (The Board notes this would have been prior to his 
entering active duty).  On examination for entry into 
service, it was indicated that the right middle finger was 
involved.  Subsequently it was determined to be the right 
index finger.


I. Entitlement to service connection for headaches, and 
fatigue as due to an undiagnosed illness.

Service connection may also be established for chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001. 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317(a)(1) 
(1999).  Objective indications of a chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1999).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

In a March 1995 VA examination, the examiner noted, a history 
of service in the Persian Gulf War (PGW), and a motor vehicle 
accident in which the he apparently sustained cervical 
whiplash.  He complained of headaches and tiredness.  The 
examiner noted a history of chronic fatigue syndrome since 
about March 1991 which the veteran related to Persian Gulf 
service.  There were no known precipitating factors such as 
"CMV", infectious mononucleosis, etc.  He denied any other 
symptomatology related to PGW duty.  He had no known drug 
allergies, and was not on medication.  The diagnosis was 
chronic fatigue syndrome.  

A neurological examiner noted complaints of headaches and 
neck pain.  The headaches were described as feeling pressure 
in the bifrontal area, intermittent, usually lasting for 1 to 
2 hours relieved by simple analgesics.  There were no visual 
symptoms, focal weakness; numbness; nausea; or phobias.  The 
examiner noted the veteran was alert and oriented times 3.  
Cranial nerves II-XII were intact; fundi benign; motor 
examination revealed normal mass, strength, and tone 
throughout; and, sensory examination revealed intake 
sensation to all primary sensory modalities;  No cerebellar 
signs were noted.  There was no tenderness of scalp or 
thickened on superficial temporal vessels.  No stiffness of 
the neck was noted.  
The examiner noted the headaches were migraine; there was no 
tics or paramyoclonus complex noted; and there was no chorea, 
or choreiform disorders noted.  The diagnosis was muscle 
tension headaches.

The RO determined that the examination was insufficient 
regarding the proper criteria in evaluating chronic fatigue 
syndrome.  An April 1995 addendum to the VA examination noted 
that the only references made to any PGW related conditions 
was that the veteran was always tired with no energy.  He 
denied difficulty in concentrating, sore throat; tender 
cervical-axillary lymph nodes; myalgia; low grade fever; 
difficulty sleeping; abdominal cramping; weight loss; skin 
rash; and tachycardia. 

A rating decision in March 1996, denied service connection 
for fatigue as due to an undiagnosed illness, as a clinical 
diagnosis of chronic fatigue syndrome had been made.  In 
addition service connection for headaches was denied as there 
was no record of complaints or treatment for headaches in 
service or post service.

In a VA examination in November 1996, the veteran complained 
of a headache disorder which developed over the last 6 
months, described as pressure in the bifrontal area, 
constant, and every day.  This was sometimes associated with 
photophobia.  The veteran denied nausea, vomiting, focal 
weakness, or numbness.  The headaches were usually relieved 
by simple analgesics.  The examiner noted the veteran to be 
alert and oriented x 3.  Cranial nerves were intact, and 
motor examination revealed normal muscle, mass, strength and 
tone. No cerebellar signs were noted.  The diagnosis was 
muscle tension headaches.  The same findings were essentially 
made in a July 1997 VA examination.

In a VA mental disorders examination in September 1997.  The 
veteran reported no hospitalization or treatment for any 
mental disorders.  He was on no medication for nerves and has 
been steadily employed for the last two years.  His primary 
complaint appeared to be frequent headaches which appear to 
be caused by his neck disorder.  He also complained of lack 
of energy and tiredness.  While not directly involved in 
combat, he was exposed to various chemicals, and oil fires in 
Kuwait.

A general examiner noted that in his professional opinion, 
"the headaches are indeed due to or at least associated with 
service connected cervical strain."  He also noted that the 
veteran had chronic fatigue but did not meet the currently 
defined criteria for chronic fatigue syndrome.  He noted the 
veteran was to undertake neurological and psychological 
testing, before a final diagnosis was given.

A mental disorders examiner noted no evidence of bizarre 
thought or communication problems.  The veteran indicated 
that he was a chronic worrier, and worries about, 
"everything." He appeared to be depressed related to 
chronic pain and headaches. The veteran was administered a 
series of diagnostic tests.  His score was considered valid 
and he was rated with a 12/21 profile suggesting the he was 
experiencing some somatic discomfort and pain.  The examiner 
noted that individuals with the veteran's code often 
presented themselves as physically ill, although there may be 
no clinical evidence of an organic basis.  They were overly 
concerned about their health and bodily functions, and were 
likely to overreact to minor physical dysfunction.  Although 
headaches and cardiac complaints may occur, the digestive 
system was most likely to be involved.  Individuals with this 
code may complain of dizziness, insomnia, weakness, fatigue, 
and tiredness.  The examiner diagnosed the veteran with 
somatoform pain disorder associated with psychological 
factors and a general medical condition, chronic (as likely 
as not); headaches; excessive worry; with a GAF of 85.

A neurologist noted the subjective complaints of headaches 
and diagnosed chronic muscle tension headaches, likely 
secondary to Desert Storm illness, and cervical strain.

In a VA mental disorders examination in April 1999, the 
veteran noted that he had never been in a mental hospital, 
clinic, taken any medication or been counseled.  He did not 
believe he had any emotional problems, or psychiatric 
symptoms.  He denied problems with alcohol and drugs.  He 
reportedly took Advil and Tylenol for his neck pain and 
headaches, as well as his knee pain.  

The examiner noted the veteran was neat, alert, and 
comfortable.  He related well, and was open and honest.  He 
was oriented, with good recent and remote memory.  Affect and 
mood were appropriate with no thought disorder.  Intellect 
was above average with good insight and judgment.  The 
examiner noted that he did not see any signs of a somatoform 
disorder being clinically present.  He diagnosed no mental 
disorders, but noted axis III diagnoses of muscle tension 
headaches; and chronic neck pain from cervical strain.

A neurological examiner diagnosed the veteran with mixed 
chronic muscle tension and migraine headaches.  These were 
likely posttraumatic headaches.

Post service medical records includes evaluations for 
residuals of his cervical spine disorder with related 
headaches.  The records are otherwise silent as to treatment 
for a headache disorder or fatigue disorder.

The file also contains several statements from the veteran's 
family, and friends  which attests that the veteran's mental 
and physical state changed after his return from the Persian 
Gulf.  These statements are lay assertions, which while 
attesting to his outward conditions may not establish medical 
causation, and so cannot constitute evidence to render a 
claim well grounded. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in any disability which can be said to be 
"undiagnosed."  To the contrary, treatment and VA examination 
records consistently reflect diagnoses of migraine and/or 
tension headaches which are apparently secondary to his 
service connected cervical injury.  While he has been 
diagnosed with chronic fatigue syndrome, this diagnosis was 
later changed to a somatoform disorder.  However, in the 
latest VA examination, no somatoform disorder was found, by 
the examiner.  Neither was a chronic fatigue condition, shown 
by examination.  The provisions of 38 C.F.R. § 3.317 only 
apply to undiagnosed illnesses; therefore, service connection 
for headaches, due to an undiagnosed illness is precluded 
under this regulation. Additionally since there is, of 
record, no medical evidence indicating a fatigue condition, 
either diagnosed or undiagnosed, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 are 
rendered not plausible and the claims are not well grounded.  

While the Board has considered the veteran's contentions and 
find that his statements are probative of symptomatology, the 
statements and opinions are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing a 
clinically diagnosed headache disorder, as well as no 
clinical evidence of fatigue currently shown.  While the 
veteran may identify current headaches, and fatigue, he lacks 
the medical expertise to offer an opinion as to their medical 
causation. Id.  In the absence of competent, credible medical 
evidence, service connection is not warranted for headaches, 
and fatigue due to an undiagnosed illness as a result of 
service in the Southwest Asian Theater pursuant to 38 C.F.R. 
§ 3.317.

Consideration has also been given to primary or presumptive 
service connection for the pathology at issue.  The Board 
notes that the veteran's headache disorder is clinically 
shown to be secondary to his service connected cervical 
injury.  The headaches were considered by the RO in the 
evaluation of the cervical disorder.  While the appellant has 
contended that he has symptoms of fatigue, which began during 
service in the PGW, this is not reflected in the service 
medical records.  It is not shown by any competent evidence 
on file that the appellant suffered from fatigue during his 
active service.  Moreover, it is not shown that fatigue 
symptomatology, if any, is currently shown.  Thus there is no 
basis for presumptive service connection.



II. Entitlement to service connection for a low back 
disorder; right knee disorder; epididymitis; and, or 
sinusitis.

A. Low back disorder; and a right knee disorder.

In a March 1995 VA examination, the examiner noted, a history 
in service of a motor vehicle accident in which the veteran 
apparently sustained an acute lumbosacral strain; cervical 
whiplash; and, acute contusion and sprain of the right knee.  
He was apparently treated with temporary limited duty, 
Motrin, crutches, and ace bandages.  Subsequently in 1992, he 
tore the right lateral collateral ligament and was treated 
the same.  He has had occasional pain in the lateral 
collateral ligament of the right knee with weather changes or 
upon standing/ambulation for in excess of 1 hour. 

There was no known lumbar fracture, spinal cord injury; 
lumbar HNP; scoliosis; spondylolisthesis, or spina bifida 
occulta.  Likewise, there was no known right knee fractures, 
ligamentous, or meniscal tears, arthrograms, surgical 
intervention, etc. There was no CT scan; MRI; lumbar 
myelograms; EMG-NCS; physical or corrective therapy; TENS 
unit; back brace, etc.  The veteran denied any residual 
symptomatology.  

The examiner noted no abnormal findings.  Straight leg 
raising, bilaterally was normal without tenderness.  The 
range of motion (ROM), lumbosacral spine was normal.  A knee 
examination revealed no swelling or deformity of the knees; 
no subluxation; lateral instability; non-union with loose 
motion; or malunion.  ROM, right knee was normal without 
tenderness.  X-rays of the right knee were also normal.

The diagnoses was; history of acute lumbosacral strain, 
without current symptomatology; and, a history of acute 
contusion and sprain, right knee as well as ligamentous tear 
of lateral ligament of right knee, with occasional residual 
discomfort.

A VA examination in November 1996, in essence, reported the 
same results as the VA examination in March 1995.  While, a 
VA examination in July 1997, noted a history of a right knee 
strain, without current symptomatology.

In a VA examination in April 1999, the veteran reported 
periods of flare-ups of his knee joint which occurred twice 
weekly lasting 1 to 2 days.  He could not identify any 
precipitating factors.  The severity was moderate and he 
treated it with rest and a knee brace.  There have been no 
episodes of dislocation or recurrent subluxation of the right 
knee.  The examiner noted a normal gait.  ROM was 0 to 110 
degrees with mild pain at the extreme of flexion, 
bilaterally.  There was no edema; effusion; instability; 
weakness; tenderness; redness; heat; abnormal movement; or 
guarding; joint laxity; or, instability.  The diagnosis was 
chondromalacia patella, bilateral.  There was some mild 
functional loss in the right knee due to pain.  

Based on the above evidence, the Board finds that there is no 
competent medical opinion on file or presented to the effect 
that the veteran currently has a lower back disorder, or a 
right knee disorder that is related to service.  First, while 
there is evidence of a low back injury, and a right knee 
injury shown in service, these were acute and transitory and 
apparently resolved in service.  Post-service medical 
evidence does not indicate that he has received any treatment 
since service separation for any low back, or right knee 
disorders.  In several VA examinations, it was noted that, 
other than for his service connected cervical spine disorder, 
he had no musculo-skeletal abnormalities.  While he has 
complained of a lower back, and a right knee disorder, it 
must be emphasized that the medical evidence of record does 
not show that any residuals of in-service low back, or right 
knee injury are exhibited at this time.  

While the latest VA examination in April 1999 reveals a 
diagnosis of chondromalacia patella, bilateral, this was not 
related by the examiner to the veteran's period of service.  
In addition prior examinations revealed no current right knee 
symptomatology.  Thus, the medical evidence of record fails 
to establish a medical nexus between active duty service and 
the veteran's current complaints, and the claims must be 
denied as not well grounded.  


B. Epididymitis.

VA examinations in March 1995, November 1996, July 1997, 
September 1997, and April 1999, all found, no scrotal pain, 
or voiding problems.  Testes, epididymis, cord structures, 
and scrotum were normal, with no palpable masses. The 
diagnosis was a history of epididymitis, resolved.

Based on the above evidence, the Board finds that there is no 
competent medical opinion on file or presented to the effect 
that the veteran currently has epididymitis that is related 
to service.  First, while there is evidence of epididymitis 
shown in service, this was acute and transitory and 
apparently resolved in service.  Several VA examinations have 
consistently found no evidence of any current epididymitis 
disorder, and there is no medical evidence of any 
epididymitis, or residuals thereof at the present time.  
Thus, the medical evidence of record fails to establish a 
medical nexus between active duty service and the veteran's 
current complaints, and the claim must be denied as not well 
grounded.  


C.  Sinusitis.

In a VA examination in March 1995, the veteran reported a 
history of chronic allergic rhinosinusitis with intermittent 
hat fever. He experiences chronic nasal congestion, postnasal 
drip, sneezing, and frequent snoring without obstructive 
apnea.  He denied any other ENT disorder, or symptomatology.  
He apparently uses over the counter medications and Beconase 
nasal spray.

The examiner noted that the veteran's ears, nose, sinuses, 
mouth, and throat were normal.  X-rays of the sinuses were 
normal.  The diagnosis was chronic allergic rhinosinusitis 
with intermittent hay fever.

VA examiners in November 1996, July 1997, and September 1997 
noted the nose, sinuses, mouth and throat to be normal except 
for moderate bilateral nasal congestion. 

In an April 1999 VA examination, the veteran reported 
treatment by a private physician for sinus infections. He 
reported no allergies.  He had not been seen by ENT, and has 
had no surgery, or X-rays of his sinuses. The examiner noted 
a narrow nose.  The external nose was symmetric with clear 
vestibules, a normal floor, interior turbinates, etc.  There 
was a spur on the right side to compromise his right airway.  
A CT scan of the head, frontal sinuses, and ethmoids were 
clear without any definite abnormalities noted. The diagnoses 
was nasal septal deformity; and, no clinical evidence of 
sinusitis.

Post service medical records are silent for any treatment of 
sinusitis. No mention of a chronic sinus disorder has been 
made other than the diagnosis of chronic allergic 
rhinosinusitis in the March 1995 VA examination.  

Based on the above evidence, the Board finds that there is no 
competent medical opinion on file or presented to the effect 
that the veteran currently has sinusitis that is related to 
service.  First, while there is evidence of sinus congestion 
secondary to viral pharyngitis shown in service, there was no 
diagnosis of sinusitis in service, nor are there continuing 
findings in service.  Finally, there is no medical evidence 
of any chronic sinusitis, or residuals thereof at the present 
time that can be related to service.  Several VA examinations 
have consistently found no evidence of any chronic sinusitis 
disorder. 

The veteran claims that he has had sinus problems since 
service, and has been treated by a family physician, where he 
usually, "gets a shot," Although he claims that he was 
treated by his family physician for sinus troubles, there is 
no evidence showing a diagnosis of sinusitis.  Even accepting 
that the veteran experienced symptoms of a sinus disorder in 
service, available competent evidence has failed to 
demonstrate continuity of symptoms sufficient to support of 
claim of entitlement to service connection for a chronic 
sinus disorder or to connect the in-service symptoms with his 
current claimed disability.  As previously noted, there is no 
current diagnosis of a chronic sinus disorder.  Because the 
objective evidence of record fails to establish a medical 
nexus between the veteran's in-service sinus congestion and 
current chronic sinusitis, if any, the claim must be denied 
as not well grounded.


Conclusion

After a review of the evidence, the Board must conclude that 
the veteran's contentions, to the effect that he has 
residuals of in-service low back, and right knee injuries, 
are not supported by the medical evidence of record.  
Likewise, neither is a diagnosis of epididymitis, or 
sinusitis currently shown.  Since service connection cannot 
be granted for a disability that is not shown to exist, the 
Board must accordingly find that the claims for service 
connection for such disabilities are not well grounded and, 
therefore, must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc).  


III. Entitlement to service connection for residuals of 
scarring, right index finger.

The veteran contends, in essence, that he is entitled to 
service connection for residual scarring of the right index 
finger.  However, service medical records, including his 
enlistment examination in January 1988, note that the veteran 
reported scarring secondary to the surgical removal of a 
tumor from his right middle finger, prior to entering 
service.  In later examination reports, this was corrected to 
note that the tumor or cyst had actually been removed from 
the right index finger rather than the middle finger. The 
service and post-service medical records, are negative for 
any complaints, or treatment of residuals of a scar, right 
index finger.  

After a careful review of the file, the Board finds that the 
claim must be denied as not well grounded because there is no 
medical opinion, or other competent evidence, linking 
residuals of a right index finger scar with service.  
Specifically, there is evidence that the scar existed prior 
to service, and was not aggravated therein, nor has any 
medical examiner attributed any aggravation, or current 
residuals of a scar, right index finger, if any, to his 
active service.   Thus, a direct causal link between any 
current residuals of a scar, right index finger and service 
has not been demonstrated.  The Board has thoroughly reviewed 
the claims file and finds no evidence of any plausible claim, 
nor any claim for which entitlement is permitted under the 
law.

The Board notes that the veteran's contentions are not 
supported by any competent medical evidence.  The veteran is 
a layperson with no medical training or expertise, and his 
contentions by themselves do not constitute competent medical 
evidence of a nexus between the alleged residuals of a scar, 
right index finger, if any, and service.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  In the absence of 
competent medical evidence establishing the necessary link, 
the claim of entitlement to service connection for residuals 
of a scar, right index finger is not well grounded and must 
be denied.

In summation, the Board notes that when a claim is not well 
grounded it is incomplete, and VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the veteran of the necessary evidence in the claims 
forms he completed, in its notices of rating decisions, the 
statement of the case, and the supplementary statements of 
the case.  The discussion above informs him of the types of 
evidence lacking, which he should submit for a well grounded 
claim. However, it has not been shown that any records, if 
available, would satisfy the medical nexus requirement in 
order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claims plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for headaches, due to an 
undiagnosed illness as a result of service in the Southwest 
Asian Theater pursuant to 38 C.F.R. § 3.317 is denied on the 
basis that the claim is not well grounded.

Entitlement to service connection for a fatigue disorder, 
either as an undiagnosed illness as a result of service in 
the Southwest Asian Theater pursuant to 38 C.F.R. § 3.317; or 
as diagnosed as a somatoform pain disorder, is denied on the 
basis that the claim is not well grounded.

Entitlement to service connection for a lower back disorder; 
a right knee disorder; epididymitis; and chronic sinusitis 
are denied as not well grounded.

Entitlement to service connection for residual scarring, 
right index finger is denied on the basis that the claim is 
not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

